     Case 2:19-cv-02485-JAM-GGH Document 10 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEROY DALE HOLSEY,                                 No. 2:19-cv-02485 GGH P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner filed his petition for a writ of habeas corpus on December 12, 2019. ECF No. 1.

18   On January 6, 2020, the court dismissed the petition with leave to amend. ECF No. 4. Petitioner

19   was granted thirty days to file an in forma pauperis affidavit, or pay the required filing fee, and

20   file an amended petition in compliance with the court’s instructions. Id. On February 24, 2020,

21   after petitioner’s deadline had expired, the court ordered petitioner to show cause why this matter

22   should not be dismissed based on petitioner’s lack of prosecution and failure to comply with the

23   court’s instructions. ECF No. 5. In response to the court’s order, petitioner filed a motion for an

24   extension of time. ECF No. 6. On March 17, 2020, the court granted the motion and granted

25   petitioner thirty days from the date of the order to file his first amended petition and application to

26   proceed in forma pauperis or pay the required filing fee. ECF No. 7. On April 6, 2020, petitioner

27   filed a one-page letter with only case citations. ECF No. 8.

28   ////
                                                        1
     Case 2:19-cv-02485-JAM-GGH Document 10 Filed 05/14/20 Page 2 of 2

 1           The deadline has now passed, and petitioner has failed to file an amended petition and
 2   application to proceed in forma pauperis or pay the required filing fee as instructed by this court.
 3           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court
 4   assign a district judge to this action.
 5           Further, IT IS HEREBY RECOMMENDED that this action be dismissed, without
 6   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.
 7   Civ. P. 41(b); Local Rule 110.
 8           These findings and recommendations are submitted to the United States District Judge
 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
10   after being served with these findings and recommendations, petitioner may file written
11   objections with the court and serve a copy on all parties. Such a document should be captioned
12   “Objections to Magistrate Judge’s Findings and Recommendations.” Petitioner is advised that
13   failure to file objections within the specified time may waive the right to appeal the District
14   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
15   Dated: May 14, 2020
                                                 /s/ Gregory G. Hollows
16                                       UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
